Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Ronald Pawlikowski #70922 on 5/10/2021.
The application has been amended as follows: 
1. (currently amended) A fixed network packet sending method, comprising: 
receiving, by an access gateway device, a fixed network packet included in a first 5fixed network session, wherein the fixed network packet comprises fixed network session characteristic information useable to identify the fixed network packet; 
sending, by the access gateway device, the fixed network packet to a user plane function network element based on information of a first interface corresponding to the fixed network session characteristic information, wherein the first interface is an 10interface between the access gateway device and the user plane function network element; [[and]] 
receiving, by the user plane function network element, the fixed network packet[[.]];
15determining, by the access gateway device, the fixed network session characteristic information; 
establishing, by the access gateway device, an association relationship between the fixed network session characteristic information and the first interface information;
sending, by the access gateway device, a session creation message and a line information to an access and mobility management function network element, wherein 10the session creation message is associated with the line information; 
receiving, by the access and mobility management function network element, the session creation message and the line information; 
sending, by the access and mobility management function network element, a session creation completion message to the access gateway device, wherein the session 15creation completion message comprises tunnel information of the user plane function network element and is associated with the line information; 
receiving, by the access gateway device, the session creation completion message; and 
obtaining, by the access gateway device based on the line information, the tunnel 20information of the user plane function network element from the session creation completion message associated with the line information; wherein 
the establishing, by the access gateway device, the association relationship between the fixed network session characteristic information and the first interface information comprises:  
25establishing, by the access gateway device, an association relationship between the line information and the first interface information, wherein the first interface information comprises the tunnel information of the user plane function network element and tunnel information of the access gateway device.

3. (currently amended)The method according to claim [[2]] 1, wherein the fixed network session characteristic information is the line information, the line information comprises link information and virtual interface information, the link information indicates access information of a terminal, and the virtual interface information indicates a virtual port for access of the fixed network packet.

11. (currently amended) A system, comprising an access gateway device and a user plane function network element, wherein 
the access gateway device is configured to: receive a fixed network packet included in a first fixed network session, wherein the fixed network packet comprises fixed network session characteristic information useable to identify the fixed network 15packet; and send the fixed network packet to the user plane function network element based on information of a first interface corresponding to the fixed network session characteristic information, wherein the first interface is an interface between the access gateway device and the user plane function network element; [[and]] 
the user plane function network element is configured to receive the fixed network 20packet from the access gateway device[[.]];
determine the fixed network session characteristic information of the fixed network packet, and establish an association relationship between the fixed network session characteristic information and the first interface information[[.]];
send a session creation message and a line information to the access and mobility management function network element, wherein the session creation message is associated with the line information; 
the access and mobility management function network element is configured to receive the session creation message and the line information; 
send a session creation completion message to the access gateway device, wherein the session creation completion message comprises tunnel information of the user plane function network element and is associated with the line information; wherein the access gateway device is further configured to: 
receive the session creation completion message; and 
obtain, based on the line information, the tunnel information of the user plane function network element from the session creation completion message associated with the line information; 
wherein the access gateway device is configured to establish an association relationship specifically comprises being configured to: 
establish an association relationship between the line information and the first interface information, wherein the first interface information comprises the tunnel information of the user plane function network element and tunnel information of the access gateway device.

13. (currently amended)The system according to claim [[12]] 11, wherein the fixed network session characteristic information is the line information, the line information comprises link information and virtual interface information, the link information indicates 

Please cancel claims 2, 5, 12, 14.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-4, 6-11, 13, 15-19 are allowable over the prior art of record: the closest prior art of record (Barbaresi et al. U.S. patent application publication 20070147296), (So et al U.S. Patent App Pub 20130308531), Roeland (U.S. Patent App Pub 20170339600)  does not teach or suggest in detail "sending, by the access gateway device, the fixed network packet to a user plane function network element based on information of a first interface corresponding to the fixed network session characteristic information, wherein the first interface is an interface between the access gateway device and the user plane function network element; receiving, by the user plane function network element, the fixed network packet; determining, by the access gateway device, the fixed network session characteristic information; establishing, by the access gateway device, an association relationship between the fixed network session characteristic information and the first interface information; sending, by the access gateway device, a session creation message and a line information to an access and mobility management function network element, wherein the session creation message is associated with the line information;  receiving, by the access and mobility management function network element, the session creation message and the line information;  sending, by the access and mobility management function network element, a session creation 
Barbaresi teaches a physical devices of communication network are divided into fixed network devices independent of system that regulates network operation, access network devices that depend on system under consideration, and core network devices for inter-work between fixed and access network devices. The sets of devices define a simulation architecture capable of allowing the simulation of network operating according to several systems.
So teaches the method involves receiving an access request at a server. Internet Protocol (IP) connectivity is provided to a user equipment based on type of the access request, where the type of the access request is first type in which outer IP based tunnel 
Roeland teaches a method involves receiving information indicating that the arrangement is allocated as the proxy, and obtaining information indicating that the function for processing the data packets is relocated from a first instance to a second instance. Control messages received from the control instance are forwarded to the second instance of the function for processing the data packets and control messages received from the second instance of the function for processing the data packets to the control instance, in response to the obtained information.
Whereas, stated above, Applicant's claimed invention states "sending, by the access gateway device, the fixed network packet to a user plane function network element based on information of a first interface corresponding to the fixed network session characteristic information, wherein the first interface is an interface between the access gateway device and the user plane function network element; receiving, by the user plane function network element, the fixed network packet; determining, by the access gateway device, the fixed network session characteristic information; establishing, by the access gateway device, an association relationship between the fixed network session characteristic information and the first interface information; sending, by the access gateway device, a session creation message and a line information to an access and mobility management function network element, wherein the session creation message is associated with the line information;  receiving, by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444